Case 16-01315-JMC-13           Doc 40     Filed 05/06/19      EOD 05/06/19 09:02:55       Pg 1 of 1




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


IN RE: LaMonica Kimmons
DEBTOR(S)
                                                                       CASE # 16-01315-JMC-13


                  SUBMISSION FOR ENTRY OF CHAPTER 13 CLOSING
                                      and
                   DEBTOR’S CERTIFICATION OF NON-ELIGIBILITY



       Debtor(s), by counsel, hereby move the Court to close the Chapter 13 as they are not
eligible for a discharge due to a prior chapter 7 filing within 4 years of this case.



                               Respectfully Submitted,         /s/ Darrell J. Dolan
                                                               Darrell J. Dolan
                                                               6525 E. 82nd Street, Suite 102
                                                               Indianapolis, IN 46250
                                                               Phone (317) 842-0022
                                                               Fax     (317) 842-2216
                                                               Darrell@attorneydolan.com


I certify this document was sent to the U.S. Trustee, Trustee, and all parties receiving notice
through CM/ECF on May 6, 2019.
/s/ Darrell J. Dolan
